         Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 1 of 8




REO LAW LLC
By: Bryan Anthony Reo (#0097470)
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for Plaintiff James Everett Shelton

                       IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
                                      :
JAMES EVERETT SHELTON                 : No. 2:18-cv-03723
                   Plaintiff          :
                                      :
        v.                            :
FCS CAPITAL LLC, BARRY SHARGEL, : Honorable Joshua D. Wolson
and EMIL YASHAYEV                     :
                                      :
                   Defendants         :
                                      :
       MOTION TO COMPEL POST-JUDGMENT DISCOVERY RESPONSES

       Plaintiff/Judgment Creditor James Everett Shelton hereby respectfully moves this Court

for an Order to compel Defendants/Judgment Debtors, Barry Shargel and Emil Yasheyev, to

provide verified responses to his post-judgment discovery requests, and in support thereof avers

as follows.

1.     The Court granted Plaintiff’s Motion for Summary Judgment and entered judgment in

favor of Plaintiff and against Defendants in the amount of $54,000.00 on December 11, 2019.

See ECF No. 38.

2.     On January 27, 2020, Defendants filed a Motion for Reconsideration of the Court’s

December 11, 2019 order granting Plaintiff’s Motion for Summary Judgment. See ECF No. 50.

3.     By order dated January 29, 2020, the Court denied Defendants’ Motion for

Reconsideration. ECF No. 51.
           Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 2 of 8




4.     Defendants did not file an appeal to the Third Circuit; therefore, the judgment is final and

binding.

5.     Defendants have paid zero dollars [$0.00] towards satisfaction of the judgment.

6.     On April 1, 2020, Plaintiff’s counsel served Fed.R.Civ. P. 69 post-judgment discovery

requests to Defendant’s counsel of record, Joshua L. Thomas, Esq., via electronic mail in a text-

modifiable format to joshualthomas@gmail.com, which is the e-mail address of record for

Attorney Thomas, with physical copies sent to Mr. Thomas via Federal Express (FedEx) Ground,

with tracking number 3915 7241 8693 the following day, April 2, 2020. See Exhibit “A”,

Certificates of Service signed by the undersigned counsel of record for Plaintiff, Bryan Anthony

Reo. Esq, and proof of mailing to Defendants’ counsel via FedEx on April 2, 2020, and a true

and correct copy of the e-mail sent to Defendants’ counsel on April 1, 2020 with the post-

judgment discovery requests attached in Microsoft Word (text modifiable) and PDF format.

7.     Plaintiff’s post-judgment discovery requests consisted of interrogatories and requests for

production of documents in aid of execution. See Exhibit “B”, Interrogatories in Aid of

Execution served to Defendants Barry Shargel and Emil Yashayev, and Exhibit “C”, Requests

for Production of Documents in Aid of Execution served to Defendants Barry Shargel and Emil

Yashayev.

8.     All of Plaintiff’s post-judgment discovery requests were reasonably calculated to lead to

information about Defendants’ assets and income available to satisfy the judgment in this matter,

information which Plaintiff is entitled to as a judgment creditor.

9.     Defendants’ answers and objections to the interrogatories in aid of execution were due no

later than May 2, 2020, but Defendants provided no responses or objections whatsoever, instead

choosing to ignore the discovery requests.
           Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 3 of 8




10.      Therefore, Defendants must respond fully and completely, without objections, and must

produce all responsive documents, without objection, to Plaintiff to aid in the execution of his

judgment.

11.      Pursuant to Fed.R.Civ. P. 37 and 69, Defendants Barry Shargel and Emil Yashayev

should be compelled to provide verified responses to Plaintiff’s post-judgment interrogatories

and be compelled to produce all responsive documents to Plaintiff’s requests for production, so

that Plaintiff can attempt to collect on the judgment.

12.      Prior to filing the instant motion, Plaintiff made a good-faith effort to resolve this

discovery dispute by e-mailing counsel for Defendants, Joshua L. Thomas, Esq. on May 13,

2020. See Exhibit “D”, a true and correct copy of the e-mail sent to Defendants’ counsel

attempting to confer with Defendants and advising that a motion would be filed absent

compliance.

13.      Defendants’ counsel finally responded on Monday, May 18, 2020 and requested until

Wednesday, May 20, 2020 to provide responses to the post-judgment discovery.

14.      However, no responses were provided by the date requested by defense counsel, and

Plaintiff believes that Defendants are simply attempting to delay the proceedings and frustrate

Plaintiff, so as to avoid collection efforts.

      WHEREFORE, for the foregoing reasons and for the reasons set forth in the accompanying

Memorandum of Law, Plaintiff respectfully requests that the Court compel Defendants to serve

verified responses to Plaintiff’s interrogatories and produce all documents responsive to

Plaintiff’s requests for production in aid of execution within twenty (20) days of the entry of the

attached Order.
        Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 4 of 8




                                   RESPECTFULLY SUBMITTED,

                                   /s/ BRYAN ANTHONY REO_________
Dated: May 21, 2020                REO LAW LLC
                                   By: Bryan Anthony Reo (#0097470)
                                   P.O. Box 5100
                                   Mentor, OH 44061
                                   (Business): (216) 505-0811
                                   (Mobile): (440) 313-5893
                                   (E): Reo@ReoLaw.org
                                   Attorney for Plaintiff James Everett Shelton
         Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 5 of 8




Reo Law LLC
By: Bryan Anthony Reo (#0097470)
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for Plaintiff James Everett Shelton

                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_____________________________________
                                :
JAMES EVERETT SHELTON           : No. 2:18-cv-03723
                                :
                  Plaintiff     :
                                :
        v.                      : Honorable Joshua D. Wolson
                                :
FCS CAPITAL LLC, BARRY SHARGEL, :
and EMIL YASHAYEV               :
                                :
                  Defendants    :
                                :
  PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
        POST-JUDGMENT DISCOVERY RESPONSES FROM DEFENDANTS

       Plaintiff hereby respectfully files this memorandum of law in support of his Motion to

Compel Defendants Barry Shargel and Emil Yashayev to provide responses to his post-judgment

discovery requests.

I.     MATTER BEFORE THE COURT

      Plaintiff/Judgment Creditor James Everett Shelton’s Motion to Compel Post-Judgment
Discovery Responses from Defendants Barry Shargel and Emil Yashayev.

II.    STATEMENT OF QUESTION INVOLVED

       Should Defendants be compelled to respond to Plaintiff’s post-judgment discovery
requests?

       Proposed Answer: YES

III.   ARGUMENT
          Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 6 of 8




       As the U.S. Supreme Court has noted, “The rules governing discovery in postjudgment

execution proceedings are quite permissive.” Republic of Argentina v. NML Capital, Ltd., 134

S.Ct. 2250, 2254 (2014) (Emphasis added). Pursuant to Federal Rule of Civil Procedure 69(a)(2),

“[i]n aid of the judgment or execution, the judgment creditor … may obtain discovery from any

person – including the judgment debtor—as provided in the rules or by the procedure of the state

where the court is located.” Id. (citations omitted).

       The Third Circuit has held that “[d]iscovery of a judgment debtor’s assets is conducted

routinely under the Federal Rules of Civil Procedure.” Haiying Xi v. Shengchun Lu, 330 Fed.

Appx. 403, 406, 2009 WL 1497246, at *3 (3d. Cir. 2009) (citation omitted). Fed.R.Civ.P.

69(a)(2)) “is to be used as a device to obtain information regarding a judgment debtor’s assets.

JobConnecting Services, Inc. v. Munoz, 2015 WL 5542512, at *3 (D.N.J., 2015) (citations

omitted); see also ITOCHU Intern, Inc. v. Devon Robotics, LLC, 303 F.R.D. 229, 232 (E.D.Pa.

2014) (citations omitted) (describing Rule 69 discovery as allowing “judgment creditor …

freedom to make a broad inquiry to discover hidden or concealed assets of the judgment

debtor.”).

       “A judgment creditor is entitled to discover the identity and location of any of the

judgment debtor's assets, wherever located.” First City, Texas-Houston, N.A. v. Rafidain Bank,

281 F.3d 48, 54 (2d Cir. 2002). “The principal constraint is that the evidence “must be calculated

to assist in collecting on a judgment.” EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d

Cir. 2012). See also EM Ltd., 695 F.3d at 208 (noting that it is not unusual “for the judgment

creditor to seek disclosure related to assets held outside the jurisdiction of the court where the

discovery request is made”).
            Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 7 of 8




         On April 1, 2019, Plaintiff’s counsel served Fed.R.Civ.P. 69 post-judgment discovery

requests, upon Defendants’ counsel of record. via email, with hard copies sent via FedEx on

April 2, 2020. See Exhibit “A”. Defendants have failed/refused to provide any information or

documents in response. Pursuant to Fed.R.Civ.P. 37 and 69, Defendants should be compelled to

provide this information, without objections, so that Plaintiff may collect on the judgment.

         Prior to filing the instant motion, Plaintiff made a good-faith effort to resolve this

discovery dispute by e-mailing counsel for Defendants, Joshua L. Thomas, Esq. on May 13,

2020, demanding that Defendants respond fully and completely, on or before May 18, 2020. See

Exhibit “D”, a true and correct copy of the e-mail sent to Defendants’ counsel, Mr. Thomas. On

May 18, 2020, Defendants’ counsel e-mailed Plaintiff’s counsel, requesting until Wednesday,

May 20, 2020 to provide responses. As can be seen, Defendants were provided with the

additional time they sought to respond to Plaintiff’s post-judgment discovery requests, but

Defendants have failed to do so to date. Consequently, the instant motion has become necessary.

IV.      CONCLUSION

      For the foregoing reasons, it is respectfully requested that this Court grant Plaintiff’s motion

for an Order to compel Defendants Barry Shargel and Emil Yashayev to provide verified

responses to his post-judgment discovery requests and to produce all responsive documents

requested within twenty (20) days of the entry of the attached Order.

                                                RESPECTFULLY SUBMITTED,
                                                /s/ BRYAN ANTHONY REO_________
Dated: May 21, 2020                             REO LAW LLC
                                                By: Bryan Anthony Reo (#0097470)
                                                P.O. Box 5100
                                                Mentor, OH 44061
                                                (Business): (216) 505-0811
                                                (Mobile): (440) 313-5893
                                                (E): Reo@ReoLaw.org
                                                Attorney for Plaintiff James Everett Shelton
         Case 2:18-cv-03723-JDW Document 52 Filed 05/21/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on May 21, 2020, I submitted Plaintiff’s Motion to Compel Post-Judgment

Discovery Responses, Memorandum of Law in support, Exhibits, and Proposed Order to the

Court’s Electronic Filing System, which should automatically provide notification to all attorneys

of record that said filing has been submitted.



Dated: May 21, 2020
                                                 /s/ Bryan A. Reo
                                                 Bryan A. Reo, Esq.
                                                 P.O. Box 5100
                                                 Mentor, OH 44061
                                                 (T): (216) 505-0811
                                                 (E): reo@reolaw.org
                                                 Attorney for James Everett Shelton
